Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered December 2, 2011, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence supporting his conviction of murder in the second degree (see Penal Law § 125.25 [1]) is unpreserved for appellate review (see CPL 470.05 [2]; People v Carncross, 14 NY3d 319, 324-325 [2010]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Additionally, since motive is not an element of the crime of murder, the People were not required to prove the defendant’s motive for committing the murder (see People v Caban, 5 NY3d 143, 154 [2005]; People v Timmons, 54 AD3d 883, 885 [2008]).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Dillon, J.E, Balkin, Miller and Maltese, JJ., concur.